Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on 9/10/21 is acknowledged.
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/10/21. 
 Claims 1-16 are pending examination.

Claim Interpretation
Applicant’s special definition of “low temperature” is acknowledged and accepted.  For purposes of examination “low temperature” will be interpreted as: “a temperature in the range of about 1 o to about 150 oC” (From Specification at [0021]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 2 and 10 recite the limitation: “wherein forming the (the liquid oxide) material includes dissolving a solid oxide solute of silicon, or of titanium, or of aluminum…”.  Parent claims 1 and 9 already recite: “forming a (liquid oxide) material at (a) low temperature by dissolving fumed nanoparticles…”.  The alignment / basis of the additional limitation in claims 2 and 10 raise issues of indefiniteness as it is indefinite as to if the “solid oxide solute of silicon, or of titanium, or of aluminum” are meant to be drawing basis to / further limiting the “fumed nanoparticles” of the parent claim, or if the “solid oxide solute of silicon, or of titanium, or of aluminum” are additional species being dissolved beyond the fumed nanoparticles.  Based on applicant’s disclosure it would appear that the intention aligns with the former, thus the “solid oxide solute of silicon, or of titanium, or of aluminum” would seem to further limit the type of fumed nanoparticle.  For purposes of examination “wherein forming the (the liquid oxide) material includes dissolving a solid oxide solute of silicon, or of titanium, or of aluminum…” will be interpreted as at least inclusive of referring to the species of the fumed nanoparticles of the parent claims. 
Claim 11 recites the limitation: “wherein forming the material includes dissolving fumed metallic nanoparticles in a liquid hydrate of sodium metasilicate or of ammonium silicate or of sodium aluminate. ”  Parent claim already recites: “dissolving fumed nanoparticles in an oxide precursor”.  The alignment / basis of the additional limitation in claim 11 raise issues of indefiniteness as it is indefinite as to if the “liquid hydrate of sodium metasilicate or of ammonium silicate or of sodium aluminate” is meant to be drawing basis to / further limiting the “oxide precursor” of the parent claim, or if the “liquid hydrate of sodium metasilicate or of ammonium silicate or of sodium aluminate” are additional species present and dissolving fumed metal nanoparticles beyond the oxide precursor.  Based on applicant’s disclosure it would appear that the intention aligns with the former, thus the “ liquid hydrate of sodium 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 2, 4-5, 7-10, 12-13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al (US 2007/0275231; hereafter Meyer).
Claims 1 and 9: Meyer teaches a method of forming a structure (protective coating) (see, for example, abstract, [0055-0063]), the method comprising: 
forming a liquid oxide material at a low temperature (50oC) by dissolving fumed nanoparticles (Aerosil A 200 (fumed silica)) in a liquid hydrate of a silicate  / oxide precursor (aqueous sodium silicate solution  / sodium water glass) applying the liquid oxide material on a substrate (PET film) (See, for example, [0055-0060]); 
oC), curing the liquid oxide material to evolve gaseous water (resulting applied composition is said to be dried to a residual moisture of 25%) leaving structural silicate glass  (see, for example, [0059-60]). 
Claims 2 and 10: Meyer further teaches wherein forming the liquid oxide material includes dissolving a solid oxide solute of silicon (fumed silica / Aerosil) (See, for example, [0055]). 
Claims 4-5 and 12-13 Meyer further teaches wherein forming the liquid oxide material includes adding a functional additive inclusive of polymers, ceramic, glass, salts (See, for example, [0031], [0048], [0052], [0055-0058], alternatively any subsequent addition of Aerosil can be interpreted as a functional additive).
Claims 7-8 and 15-16: Meyer further teaches wherein the liquid oxide material is formed at a temperature of 50oC (see, for example, [0055-0059]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer as applied to claims 1 and 9 above, and further in view of Doumet (US 2001/0027735; hereafter Doumet).
.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer as applied to claims 1 and 9 above, and further in view of Baca et al (US 2012/0281292; hereafter Baca).
Claims 6 and 14: Meyer teaches the method of claims 1 and 9 (above), wherein it further teaches applying the silicate liquid oxide material on the substrate (see, for example, [0060]), but is silent as the mode of application, so it does not explicitly teach applying via drop casting, or spin coating, or spray coating, or 3D printing, or injection molding.  Baca teaches a method comprising the deposition of sodium silicate compositions (See, for example, abstract, [0044]).  Baca teaches wherein sodium silicate compositions are well known to be predictably applied onto substrates by spraying, slot die, printing or spin-coating (See, for example, [0044]).  As both Meyer and Baca are concerned with application of sodium silicate compositions onto a substrate, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have .

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Heimann et al (US 6,455,100; hereafter Heimann).
Claims 1 and 9: Heimann teaches a method of forming a structure (protective coating) (see, for example, abstract, col 4 lines 44-68, col 9 lines 37-46), the method comprising: 
forming a liquid oxide material at a low temperature by dissolving fumed nanoparticles (Cabosil fumed silica) in a liquid hydrate of a silicate / aluminate / oxide precursor (aqueous sodium silicate solution  / and / or sodium aluminate) applying the liquid oxide material on a substrate (steel) (See, for example, col 9 lines 37-53, as no specific temperature input is explicitly recited, one of ordinary skill would assume the process occurs under normal ambient (room temperature) conditions).
and at a low temperature (85oC), curing the liquid oxide material to evolve gaseous water (resulting applied composition is said to be dried forming a dry coating layer) leaving structural silicate glass  (see, for example, col 9 lines 38-51). 

Alternatively as obviated: Refer to the rejection of claims 1 and 9 as anticipated by Heimann above.  With respect to the liquid oxide material is formed at a low temperature, if the teaching at col 9 lines 38 -51, would not already anticipate room temperature conditions (as described above); it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated room temperature conditions since the method is taught without any input of thermal energy, thus one of ordinary skill in the art would assume ambient [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claims 2 and 10: Heimann further teaches wherein forming the liquid oxide material includes dissolving a solid oxide solute of silicon (fumed silica / cabosil) (See, for example, col 9 lines 36-46). 
Claims 3 and 11: Heimann further teaches the method of claims 1 and 9 (above) wherein forming the liquid oxide material includes dissolving fumed metallic nanoparticles (cabosil) in a liquid hydrate of a sodium aluminate (see, for example, col 9 lines 38-46).
Claims 4-5 and 12-13: Heimann further teaches wherein forming the liquid oxide material includes adding a functional additive inclusive of metal, ceramic, glass, polymer, salts (See, for example, col 4 lines 1-8, col 5 lines 1-48, col 9 lines 38-51 (further, such as ludox or a portion of the cabosil can be interpreted as the additive)).
Claims 6 and 14: Heimann further teaches applying the silicate liquid oxide material on the substrate via spraying (See, for example, col 5 lines 60-65).  
Claims 7-8 and 15-16: Heimann further teaches wherein the liquid oxide material is formed at a temperature of room temperature (see, for example, col 9 lines 38 -51, as no specific temperature input is explicitly recited, one of ordinary skill would assume the process occurs under normal ambient (room temperature) conditions, additionally / alternatively consider the obviousness argument for the temperature put forth in claims 1 and 9).

Claims 3 and 11 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Heimann as applied to claims 1 and 9 above, and further in view of Doumet.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/NATHAN H EMPIE/Primary Examiner, Art Unit 1712